OPINION — AG — ** SALARIES — COUNTY TREASURER — TERM OF OFFICE ** THAT, UNTIL SOMEONE WHO WAS ELECTED OR APPOINTED, SUBSEQUENT TO MAY 13, 1949, AS COUNTY TREASURER OF A COUNTY, TAKES OFFICE, THE TYPE, NUMBER AND SALARIES OF SUBORDINATE POSITIONS UNDER THE COUNTY TREASURER OF SUCH COUNTY ARE 'NOT' TO BE DETERMINED ACCORDING TO THE PROVISIONS OF THE 1949 GENERAL COUNTY SALARY ACT (19 O.S. 179.1 [19-179.1] — 19 O.S. 179.11 [19-179.11]) EXCEPT THE PROVISIONS OF 19 O.S. 179.9 [19-179.9] THEREOF, UNDER WHICH THE FEDERAL CENSUS OF 1940 CONTINUES TO BE THE POPULATION DETERMINING FACTOR UNDER PRIOR COUNTY SALARY LAWS. (DEPUTIES, APPROPRIATION, WAGES, SALARY, OFFICERS, EXCISE BOARD) CITE: OPINION NO. JUNE 21, 1950 — BAUCUM, 19 O.S. 179.1 [19-179.1], 19 O.S. 179.11 [19-179.11] [19-179.11], ARTICLE XXIII, SECTION 10 (JAMES C. HARKIN)